DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 7/12/21.  At this point claims 1, 6, and 11 have been amended. Thus, claims 1-15  are pending in the instant application.
	The instant application having Application No.  16/527,064 has a total of  15 claims pending in the application, there are  3  independent claims and  12  dependent  claims, all of which are ready for examination by the examiner.

   1.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments and arguments with respect to claims 1-15 have been considered and are persuasive.  The Examiner notes the arguments and the explanation provided by the applicant on pages 10-14 of the remarks dated 7/12/21 differentiates the prior art of record and the claimed invention. 

   2.   ALLOWABLE SUBJECT MATTER
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 6, and 11 recites the limitations of (or similar thereof):


when the first system parameter is greater than the second system parameter, preferentially selecting a third physical erasing unit from the plurality of second physical erasing units of the second area, and performing the valid data merging operation by using the third physical erasing unit; and 
when the first system parameter is not greater than the second system parameter, preferentially selecting a fourth physical erasing unit from the plurality of first physical erasing units of the first area, and performing the valid data merging operation by using the fourth physical erasing unit, 
wherein the plurality of physical erasing units are at least grouped into a storage area and a spare area, each of the first area and the second area comprises the storage and the spare areas, the third physical erasing unit and the fourth physical erasing unit belong to the spare areas,
when a number of the spare area of the second area is lower than a first threshold, selecting the third physical erasing unit from the plurality of first physical erasing units of the first area, 
when a number of the spare area of the first area is lower than a second threshold, selecting the fourth physical erasing unit from the plurality of second physical erasing units of the second area.”

The prior art of record does not teach or render obvious the limitations above, particularly in combination with the other limitations within its respective claim.  The dependent claims are allowable for at least the same reasons above.  


   3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-15 are allowable as noted above.  
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137